Title: From Thomas Jefferson to William Drayton, 6 May 1786
From: Jefferson, Thomas
To: Drayton, William



Sir
Paris May 6. 1786.

Your favor of Nov. 23. came duly to hand. A call to England soon after it’s receipt has prevented my acknoleging it so soon as I should have done. I am very sensible of the honour done me by the South Carolina society for promoting and improving agriculture and other rural concerns; when they were pleased to elect me to be of their body; and I beg leave through you, Sir, to convey to them my grateful thanks for this favor. They will find in me indeed but a very unprofitable servant. At present particularly my situation is unfavourable to the desire I feel of promoting their views. However I shall certainly avail myself of every occasion which shall occur of doing it. Perhaps I may render some service by forwarding to the society such new objects of culture as may be likely to succeed in the soil and climate of South Carolina. In an infant country, as ours is, these experiments are important. We are probably far from possessing as yet all the articles of culture for which nature has fitted our country. To find out these will require abundance of unsuccesful experiments. But if in a multitude of these we make one useful acquisition, it repays our trouble. Perhaps it is the peculiar duty of associated bodies to undertake these experiments. Under this sense of the views of the society, and with so little opportunity of being otherwise useful to them, I shall be attentive to procure for them the seeds of such plants as they will be so good as to point out to me, or as shall occur to myself as worthy their notice. I send at present by Mr. McQueen some seeds of a grass found very useful in the Southern parts of Europe, and particularly and almost solely cultivated in Malta. It is called by the names of Sulla, and Spanish St. foin, and is the Hedysarum coronarium of Linnaeus. It is usually sown early in  autumn. I shall receive a supply of fresher seed this fall which I will also do myself the honour of forwarding to you. I expect in the same season, from the South of France, some acorns of the Cork oak which I propose for your society, as I am persuaded they will succeed with you. I observed it to grow in England without shelter: not well indeed; but so as to give hopes that it would do well with you. I shall consider myself as always honoured by the commands of the society, whenever they shall find it convenient to make use of me, and beg you to be assured personally of the sentiments of respect & esteem with which I have the honour to be, Sir, your most obedient & most humble servt.,

Th: Jefferson

